Citation Nr: 0701245	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  98-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to a higher initial evaluation for status 
post meniscectomy right knee with chondromalacia patella, 
rated as 10 percent disabling from March 1, 1996, with a 
separate 10 percent rating for arthritis of the right knee 
from September 30, 2004.  

3.  Entitlement to a higher initial rating for a cervical 
spine disorder with degenerative changes, rated as 10 percent 
disabling from March 1, 1996, and as 20 percent disabling 
from September 30, 2004.

4.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease.

5.  Entitlement to an initial rating higher than 10 percent 
for hemorrhoids.




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1996 and later 
by the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran does not currently have carpal tunnel 
syndrome.

2.  During the period from March 1, 1996, to September 29, 
2004, the veteran's status post meniscectomy right knee with 
chondromalacia patella was not shown to be productive of any 
impairment other than pain on motion.  

3.  During the period since September 30, 2004, the right 
knee disorder generally has not resulted in limitation of 
motion of the knee with flexion limited to 45 degrees or 
less, or extension limited by more than 5 degrees, and the 
disorder has not resulted in instability or subluxation.

4.  During the period from March 1, 1996, to September 29, 
2004, the degenerative joint disease of the cervical spine 
did not result in limitation of motion which is more than 
slight in degree, and the combined range of motion of the 
cervical spine was greater than 170 degrees.  

5.  During the period from September 30, 2004, the 
degenerative joint disease of the cervical spine has not 
resulted in limitation of flexion to 15 degrees of less nor 
is there any evidence that she had ankylosis of the cervical 
spine 

6.  The gastroesophageal reflux disease is productive of 
epigastric distress and occasional regurgitation, but is not 
productive of substernal or arm or shoulder pain, nor is the 
disorder productive of considerable impairment of health.

7.  The veteran's hemorrhoids have not caused anemia or 
fissures.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for a higher initial evaluation for status 
post meniscectomy right knee with chondromalacia patella, 
rated as 10 percent disabling from March 1, 1996, with a 
separate 10 percent rating for arthritis of the right knee 
from September 30, 2004, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for an initial disability rating for 
degenerative joint disease of the cervical spine higher than 
10 percent disabling from March 1, 1996, and 20 percent 
disabling from September 30, 2004, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5287, 5290 (2003), effective prior to 
September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2006), effective September 26, 
2003.

4.  The criteria for an initial disability rating higher than 
10 percent for gastroesophageal reflux disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115, 
Diagnostic Code 7346 (2006).

5.  The criteria for an initial rating higher than 10 percent 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a);38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2003, and September 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
her claims, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  She was also told to submit any 
additional evidence that he had in his possession.  In 
addition, a letter dated in October 2006 provided 
notification regarding potential ratings and effective dates.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  Her service medical 
records and post service treatment records have been 
obtained.  She failed to report for a hearing, and did not 
request that it be rescheduled.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  




I.  Entitlement To Service Connection For Carpal Tunnel 
Syndrome.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that she 
developed carpal tunnel syndrome during service and that she 
was diagnosed with and treated for the disorder during 
service.  

The veteran's service medical records include a record dated 
in June 1993 which reflects a diagnosis of carpal tunnel 
syndrome, right.  However, an electrodiagnostic report dated 
in July 1993 indicates that there was a normal study with no 
evidence of carpal tunnel syndrome.  Another study done in 
February 1996 was again negative for evidence of a right 
carpal tunnel syndrome 

The report of a disability evaluation examination conducted 
by the VA in July 1996 shows that the veteran reported a 
history of having right carpal tunnel syndrome for the past 
years which had been confirmed by EMG studies done in the 
military.  On VA examination, however, there was no 
indication that the veteran had carpal tunnel syndrome.  The 
pertinent diagnosis was carpal tunnel syndrome, history of, 
presently not found.

The report of a VA examination conducted in May 1997 is 
likewise negative for a diagnosis of carpal tunnel syndrome.  

Although a private medical record from William R. Osborne, 
M.D., dated in September 1997 reflects that the diagnoses 
included traumatic carpal tunnel syndrome, the basis for such 
a diagnosis is not explained as the record does not contain 
any findings regarding the right wrist or hand.  Moreover, 
other records from the same physician, such as one dated in 
March 1997, indicate that the complaints of right arm pain 
were related to a post service auto accident.  Similarly, a 
record dated in June 1997 from Joseph Saba, M.D., states that 
the veteran had evidence of carpal tunnel syndrome due to the 
post service accident in February 1997, and that "patient 
denies any carpal tunnel syndrome before this injury of 
February of 1997."  Therefore, to the extent that the 
records purport to show the presence of carpal tunnel 
syndrome, they still do not provide support for the claim 
that such a disorder was incurred in service.  

More recently, the report of a VA fee basis examination 
conducted in May 2001 shows that although the veteran 
reported subjective symptoms of tingling, numbness and pain, 
the examiner concluded that there were no objective findings 
to confirm a diagnosis of carpal tunnel syndrome.  

Finally, the report of a VA neurology examination conducted 
in September 2004 shows that, following EMG/NCV testing, the 
VA examiner concluded that the veteran may have had carpal 
tunnel syndrome in the past, but the most recent 
electrodiagnostic studies suggested that the problems, if 
they ever existed, had largely resolved.  Therefore, the 
examiner conclude that "the patient does not have carpal 
tunnel syndrome."  

In summary, there is no competent medical evidence of the 
current presence of carpal tunnel syndrome.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The Board notes that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that carpal 
tunnel syndrome was not incurred in or aggravated by service.

II.  Entitlement To A Higher Initial Evaluation For Status 
Post Meniscectomy
 Right Knee With Chondromalacia Patella. 

The veteran contends that the RO made a mistake by failing to 
assign a higher initial disability rating for her service-
connected right knee disorder.  She asserts that the disorder 
is severely disabling and prevents any significant physical 
activity.  

The RO has rated as the disorder as 10 percent disabling from 
March 1, 1996, with a separate 10 percent rating for 
arthritis of the right knee from September 30, 2004.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
A 40 percent rating is warranted for extension which is 
limited to 30 degrees.  A 50 percent rating is warranted for 
extension which is limited to 45 degrees.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the period from March 1, 1996, to September 
29, 2004, the Board notes that the RO has assigned a 10 
percent rating under Diagnostic Code 5259 which provides that 
a 10 percent rating is warranted for a knee which is status 
post removal of semilunar cartilage and is symptomatic.  The 
Board finds that the veteran's right knee disorder was not 
shown to be productive of any impairment other than symptoms 
of pain compatible with that 10 percent rating.  The report 
of a VA examination conducted in July 1996 reflects that the 
veteran had a normal gait and could squat fully.  The range 
of motion was extension to zero degrees and flexion to 135 
degrees.  There was no laxity of the ligaments.  Similarly, 
on examination by the VA in May 1997, the range of motion was 
from zero degrees to 120 degrees, and there was no abnormal 
laxity.  On examination in May 2001, the knees had severe 
crepitus with weakness, but the flexion was full from 0 to 
140 degrees, and there was no heat, redness, swelling, 
effusion, or instability.  In light of these generally 
minimal findings and no indication of significant limitation 
of motion, the Board concludes that the criteria for an 
initial rating higher than 10 percent for the right knee 
disorder during the period from March 1, 1996, to September 
29, 2004, are not met.  

With respect to the period of time since September 30, 2004, 
the Board notes that in addition to the 10 percent rating 
under 5259, the RO has also assigned a separate 10 percent 
rating for arthritis of the knee.  The Board finds that the 
evidence does not reflect the presence of limitation of 
motion of the knee or other impairment of sufficient severity 
to warrant a rating higher than 10 percent.  The evidence 
shows that the right knee disorder has not resulted in 
limitation of motion of the knee resulting in flexion to less 
than 45 degrees, and does not limit extension by more than 10 
degrees.  Such levels of limitation are not shown on the VA 
examination of September 2004 which indicated that the 
veteran had a full range of motion with extension to zero 
degrees and flexion to 115 degrees.  Thus, the evidence does 
not indicate that a higher rating is justified when using 
actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board notes that the VA examination in 
September 2004 reflects that the veteran had only mild pain 
on motion of the knee.  Although she reportedly had flare-
ups, she stated that she was able to continue to work and do 
her daily activities of living.  The Board notes that the 
findings are not sufficient to warrant a higher rating.  
Accordingly, the criteria for an initial disability rating 
higher than 10 percent with a separate 10 percent rating 
during the period from September 30, 2004, for a right knee 
disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in September 
2004 specifically noted that there was no instability of the 
right knee.  Accordingly, a separate rating for instability 
or subluxation of the knee is not warranted.  

III.  Entitlement To A Higher Initial Rating A Cervical Spine 
Disorder With Degenerative Changes

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board notes that for spine disorders that are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Note (2): (See 
also Plate V.)

The RO has rated the veteran's cervical spine disorder as 10 
percent disabling from March 1, 1996, and as 20 percent 
disabling from September 30, 2004.  The pertinent evidence 
includes numerous VA and private medical treatment records, 
and VA examination reports. 

With respect to the period of time from March 1, 1996, to 
September 29, 2004, the Board finds, however, that the 
medical evidence which is of record shows that the 
degenerative joint disease of the cervical spine does not 
result in limitation of motion which is more than slight in 
degree.  Nor does the disorder result in the combined range 
of motion of the cervical spine being not greater than 170 
degrees.  Such findings are not noted in any of the medical 
evidence.  For example, on VA examination in July 1996 it was 
reported that on range of motion testing there was forward 
flexion to 55 degrees, rotation to 40 degrees to the left and 
35 degrees to the right.  Lateral flexion was to 40 degrees 
on the left and 35 degrees on the right.  On examination by 
the VA in May 1997, cervical spine forward flexion was to 60 
degrees, backward extension was to 45 degrees, lateral 
flexion was to 40 on the left and 35 on the right.  Rotation 
was to 45 on the left and 35 on the right.  On the VA fee 
basis examination in May 2001, the range of motion was 
flexion to 65 degrees, extension to 50 degrees, right and 
left flexion to 40 degrees, and right and left rotation to 80 
degrees.  These figures combined to a total range of motion 
which is a far better range of motion that the limitation to 
170 degrees contemplated for a higher rating.  

With respect to the period from September 30, 2004, the Board 
notes that the evidence fails to demonstrate restrictions 
sufficient to warrant a rating higher than the currently 
assigned 20 percent rating.  On examination in September 
2003, forward flexion as to 30 degrees, extension was to 40 
degrees, left and right lateral flexion were to 30 degrees, 
and left lateral rotation was to 80 degrees while right 
lateral rotation was to 60 degrees.  She was not shown to 
have limitation of flexion to 15 degrees of less nor is there 
any evidence that she had ankylosis of the cervical spine.  
Accordingly, the criteria for an initial disability rating 
higher than 10 percent disabling from March 1, 1996, or 
higher than 20 percent disabling from September 30, 2004 for 
degenerative joint disease of the cervical spine are not met.  

IV.  Entitlement To An Initial Rating Higher Than 10 Percent
 For Gastroesophageal Reflux Disease.

The RO has rated the veteran's reflux disease by analogy to a 
hiatal hernia.  Diagnostic Code 7346 provides that a 10 
percent rating is warranted where the disorder is manifest by 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted if there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

After considering all of the relevant evidence, the Board 
finds that the gastroesophageal reflux disease is productive 
of epigastric distress and occasional regurgitation, but is 
not productive of substernal or arm or shoulder pain, nor is 
the disorder productive of considerable impairment of health.  
Although she has reported complaints of arm and shoulder 
pain, this has been attributed to her cervical spine 
disorder.  The report of a VA examination conducted in July 
1996 reflect that the only pertinent diagnosis was history of 
gastroesophageal reflux.  On the examination it was noted 
that she weighed 200 pounds, appeared well developed, and did 
not appear chronically or acutely ill.  The report of a VA 
examination in May 1997 noted that the veteran reported 
complaints of lower retro-sternal discomfort which she 
attributed to gastroesophageal reflux.  She stated that the 
episodes were manifested by discomfort, nausea and vomiting.  
Following examination, the diagnosis was gastroesophageal 
reflux disease, history of, episodic, confirmed by X-ray.  
The report of a VA fee basis examination conducted in May 
2001 shows that the veteran reported having heartburn and 
pain in her upper mid abdomen which was occasionally bad 
enough to make her vomit.  She also reported severe nausea, 
but had no hematemesis or melena.  Her symptoms reportedly 
occurred at least 2 to 3 times a week.  She took Zantacs and 
large amounts of antacids for relief.  The examiner concluded 
that there was no change in the gastroesophageal reflux 
disease.  In an addendum, it was noted that her GI condition 
did not cause significant anemia or malnutrition.  

In a VA examination report dated in October 2004, the 
examiner concluded that an EGD was normal.  The impression 
was gastroesophageal reflux disease and dyspepsia.  He stated 
that there was no endoscopic evidence of esophagitis, 
gastritis, duodenitis or significant hiatal hernia, and that 
in his opinion the condition should be able to be controlled 
with certain recommendations along with the twice daily 
proton pump inhibitor.  He concluded that with control, this 
condition should be only minimally disabling.  Thus, there is 
no indication in the medical evidence that the veteran 
suffers from impairment of health due to her service-
connected gastrointestinal disorder.  Accordingly, the Board 
concludes that the criteria for an initial disability rating 
higher than 10 percent for a hiatal hernia are not met.  The 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  

V.  Entitlement To A Compensable Initial Rating For 
Hemorrhoids.

The Board notes that while this issue was in remand status, 
the RO, in July 2006, raised the initial rating from 
noncompensable to 10 percent.  The issue of entitlement to 
yet a higher rating remains on appeal, as the veteran has not 
indicated her satisfaction with the 10 percent rating.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336, a noncompensable 
rating is warranted where hemorrhoids are mild or moderate in 
degree.  A 10 percent rating is warranted where they are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted where there is persistent bleeding with 
secondary anemia, or with fissures.

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are not productive of persistent bleeding of such 
severity as to result in anemia nor is there evidence of 
fissures.  Such findings are not shown in any of the medical 
evidence.  The VA examination in July 1996 indicated that she 
had no rectal bleeding at that time.  A VA treatment record 
dated in April 1997 noted that the veteran had bright red 
bleeding on and off, but three was no indication this 
resulted in anemia.  The QTC examination of May 2001 showed 
that the veteran's stool was heme negative.  In an addendum, 
it was noted that she did not have significant anemia.  The 
VA medical report of October 2004 specifically noted that the 
hemorrhoids were nonbleeding and there was no anemia.  
Accordingly, the Board concludes that the criteria for a 
rating higher than 10 percent for hemorrhoids are not met.


ORDER

1.  Service connection for carpal tunnel syndrome is denied.

2.  A higher initial evaluation for status post meniscectomy 
right knee with chondromalacia patella, rated as 10 percent 
disabling from March 1, 1996, with a separate 10 percent 
rating for arthritis of the right knee from September 30, 
2004, is denied.  

3.  A higher initial rating a cervical spine disorder with 
degenerative changes, rated as 10 percent disabling from 
March 1, 1996, and as 20 percent disabling from September 30, 
2004, is denied.

4.  An initial rating higher than 10 percent for 
gastroesophageal reflux disease is denied.

5.  An initial rating higher than 10 percent for hemorrhoids 
is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


